


Exhibit 10.7

 

[Virgin Media Limited Letterhead]

 

28th June 2010

 

PRIVATE AND PERSONAL

 

[Address intentionally omitted]

 

Dear Robert,

 

2010 Finance Organisational review

 

As you know from our ongoing conversations, I have reviewed the finance team to
determine how we can be better organised to make Virgin Media an even more
successful organisation.  As we have discussed, this has meant some changes in
your role with the addition of shared services and group risk coming under your
remit on a permanent basis.

 

I have also considered your salary and total compensation as part of this
review, I’m pleased to be able to confirm that to reflect the changes to your
accountability under the new structure, your basic salary has been increased to
£205,000 per annum with effect from 1st April 2010.  The rest of your terms and
conditions of employment remain the same.

 

I look forward to continuing to work with you Robert to make a significant
difference to the way finance influences commercial success at Virgin Media.

 

 

All the best.

 

 

/s/ Eamonn O’Hare

 

 

 

Eamonn O’Hare

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------
